DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 - 5 and 7 are drawn to a method 
	Claims 6  are drawn to an apparatus.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 6 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
6. A system that displays changes in odds for a sports wagering system, comprising:
an odds database;
an odds change display module;
a display GUI;
a visual icon database, wherein the odds change display module is configured to calculate a change in extracted odds from odds stored in the odds database, assign a magnitude of change to the odds, assign a visual icon to the odds based on the magnitude of change, and send the visual icon to the display GUI;
and
the display GUI is configured to receiving the visual icon from the odds change display module and display the visual icon to the user.


The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental Processes. 
More specifically, under this grouping, the italicized limitations represent concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such as the calculation of a magnitude of a difference of odds and using a visual icon to represent said magnitude.
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): databases, and display GUI.

These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed databases, and display GUI. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Lokanath (US 2021/0241241) establishes that these additional elements are generic: 
[0235] Several elements in the system shown in FIG. 12A include conventional, well-known elements that are explained only briefly here. For example, each user system 1212 may include a desktop personal computer, workstation, laptop, PDA, cell phone, or any wireless access protocol (WAP) enabled device or any other computing device capable of interfacing directly or indirectly to the Internet or other network connection. User system 1212 typically runs an HTTP client, e.g., a browsing program, such as Microsoft's Internet Explorer browser, a Mozilla or Firefox browser, an Opera, or a WAP-enabled browser in the case of a smartphone, tablet, PDA or other wireless device, or the like, allowing a user (e.g., subscriber of the multi-tenant database system) of user system 1212 to access, process and view information, pages and applications available to it from system 1216 over network 1214. Each user system 1212 also typically includes one or more user interface devices, such as a keyboard, a mouse, trackball, touch pad, touch screen, pen or the like, for interacting with a graphical user interface (GUI) provided by the browser on a display (e.g., a monitor screen, LCD display, etc.) in conjunction with pages, forms, applications and other information provided by system 1216 or other systems or servers. For example, the user interface device may be used to access data and applications hosted by system 1216, and to perform searches on stored data, and otherwise allows a user to interact with various GUI pages that may be presented to a user. As discussed above, embodiments are suitable for use with the Internet, which refers to a specific global internetwork of networks. However, it is understood that other networks may be used instead of the Internet, such as an intranet, an extranet, a virtual private network (VPN), a non-TCP/IP based network, any LAN or WAN or the like. (Lokanath 0235)

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the percentage of change" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of examination, the Examiner is interpreting claim 5 as depending on claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Why the Odds Are Moving” (hereinafter “Moving”) posted 8/17/2018  in view of Guan (US 2013/0217475).
As per claim 1, Moving discloses:
collecting a set of wager odds data stored … and determining if there is second set of odds data for the same wager …; (Moving discloses the calculation of odds for a match that is to be wagered upon, wherein the odds are continuously updated.  Thus, Moving discloses the use of at least one set of first odds and the determination of a second set of odds that the match is updated to) (Moving Par 1 -3, Fig 1)
calculating a magnitude of change from the collected set of wager odds and the second set of wager odds data; and displaying magnitude change to the user through at least one visual icon on a device; wherein the magnitude of change is displayed as a change in direction, size, color, and/or opacity of the visual icon correlated to the magnitude of change in the odds data. (Moving discloses the calculation of how the odds are changing or fluctuation wherein it are determined if the odds are moving up or down.  This magnitude of change is reflected by red and green arrows that are pointed up or down) (Moving Par 1 -3, Fig 1)
Moving fails to disclose the storing of the first or second set of odds data in an odds database.
However, Guan discloses a system wherein odds are stored in an odds database for the purpose of enabling an administrator to easily update the odds when needed (Guan 0030).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Moving in view Guan to store first and second sets of odds in an odds database.  This would enable the system administrator to easily update the odds when needed such as when the odds change.
As per claim 2, Moving discloses wherein the visual icon further comprises at least a green arrow or a red arrow. (Moving Par 1 -3, Fig 1)
As per claim 6, Moving discloses:
an odds change display module; (Moving Fig 1)
a display GUI; (Moving Fig 1)
wherein the odds change display module is configured to calculate a change in extracted odds from odds stored in the odds database, assign a magnitude of change to the odds, assign a visual icon to the odds based on the magnitude of change, and send the visual icon to the display GUI; and 1714270050US the display GUI is configured to receive the visual icon from the odds change display module and display the visual icon to the user. (Moving discloses the calculation of how the odds are changing or fluctuation wherein it is determined if the odds are moving up or down.  This magnitude of change is reflected by red and green arrows that are pointed up or down) (Moving Par 1 -3, Fig 1)
Moving fails to disclose the odds data stored in an odds database or a visual icon database,
However, Guan discloses a system wherein odds are stored in an odds database for the purpose of enabling an administrator to easily update the odds when needed (Guan 0030). Guan further discloses a reference data server wherein the data server comprises and transmits data associated with images to client devices (Guan 0023, 0024)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Moving in view Guan to store first and second sets of odds in an odds database and communication visual data associated with the odds data from a database to a client device .  This would enable the system administrator to determine and update the odds data when needed when needed.
Independent claim(s) 7 is/are made obvious by the combination of Moving and Guan based on the same analysis set forth for claim(s) 1, which are similar in claim scope.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Why the Odds Are Moving” (hereinafter “Moving”) posted 8/17/2018  in view of Guan (US 2013/0217475) in view of Hindman et al (AU2004202762 A1)
As per claim 3, Moving fails to disclose:
further comprising utilizing at least one of a wager ID or a user ID to determine if there is a second set of odds for the same wager in the odds database.
However, in a similar field of endeavor, Hindman discloses a betting system wherein a user can bet on an upcoming event or match, wherein the user builds a specific wager (i.e. wager ID) and the system displays both old odds and new or projected odds that are associated with that specific wager (Hindman pages 24 – 25).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Guan in view of Hindman to provided updated wagering odds that are specific to a particular wager or wager ID.  This would enable a user to clearly discern the how the odds are changing due to the specific wager they are attempting to make and keep them better informed.	
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Why the Odds Are Moving” (hereinafter “Moving”) posted 8/17/2018  in view of Guan (US 2013/0217475) in view of Todd “Dropping Odds Explained – And How to Profit From Them” 
As per claims 4 and 5, Moving fails to disclose:
wherein the magnitude of change is one of a percentage of change between the collected set of wager odds and the second set of wager odds or a percentage change of the collected set of wager odds and the second set of wager odds. [claim 4]
or 
wherein the percentage of change further comprises a rate of change in odds over time, an absolute change in odds, whether the odds passed a predetermined threshold, or a rate of change between odds for different options on the same wager. [claim 5]
However, Todd discloses the tracking of dropping odds wherein the user should be alert to dropping odds that are a percentage of the original set of odds.  For example, Todd discloses “But if the odds drop more than 15% in a move, this should alert you. It will have already alerted all the experienced punters. The next goal/corner/card or anything else is more than a simple possibility now. The experienced bettors that base their game on dropping odds follow the “15%” rule. Every time the odds lose or gain more than 15% of the initial value for them is a clear sign of engagement. Follow their lead. As long as you can remember that, dropping odds live can lead you to great wins but also great loses too.” (Todd page 4).  As can be seen, Todd discloses the tracking of percentage drops over time or in “a move”.
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Moving in view of Todd to track and determine the magnitude of an odds drop such as a percentage of a drop over a period of time.  This would benefit a user who is placing a wager, by alerting them to a change in odds that may be beneficial to the user to wager upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/               Examiner, Art Unit 3715  
9/23/2022                                                                                                                                                                                       
/James S. McClellan/               Primary Examiner, Art Unit 3715